Title: John Stockdale to William Short, 15 May 1787
From: Stockdale, John
To: Short, William



Sir
Piccadilly, London 15th. May, 1787.

I shall esteem it a particular favor if you’ll be so good as to send immediately on receipt of this, Mr. Jefferson’s plate for the Map of Virginia &c., as I have had his Book printed and waiting for publishing some time. The Season for Sale of Books in London, is now far advanced. Mr. Jefferson in his Letter dated Febry. 27th. inform’d me that I should certainly receive it by the 10th. of March last. I am exceedingly hurt to find that my Man has this Instant inform’d me that he has his doubts wether Mr. Adams’s Book was sent to you, agreable to Mr. Jefferson’s Order, as we find its not enterd in his Account but I still hope that it was sent. I have sent one this day with the Magazines. There will be very soon another Volume of Mr. Adams’s. Should be glad to know if that is wanting.
I am Sir Your obt. hble. Servt.,

John Stockdale

